                         UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: VICKIE LYNN EDLEBLUTE                          : CHAPTER 13
           Debtor(s)                                  :
                                                      :
         CHARLES J. DEHART, III                       :
         STANDING CHAPTER 13 TRUSTEE                  :
            Movant                                    :
                                                      :
               vs.                                    :
                                                      :
         VICKIE LYNN EDLEBLUTE                        :
             Respondent(s)                            : CASE NO. 1-20-bk-02389


                      TRUSTEE’S OBJECTION TO CHAPTER 13 PLAN

                AND NOW, this 17th day of September, 2020, comes Charles J. DeHart, III,
Standing Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’
plan for the following reason(s):

               1. Debtor(s)' plan violates 11 U.S.C. Sec. 1322(a)(1) in that the debtor(s) has not
submitted all or such portion of the disposable income to the Trustee as required.

               2. The Trustee avers that debtor(s)’ plan is not feasible based upon the following:

                     a. Secured claims not in plan.

                3. Trustee avers that debtor(s)’ plan is not feasible and cannot be administered due
to the lack of the following:

                     a. 2019 Federal Income Tax return.

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:

                     a. Deny confirmation of debtor(s) plan.
                     b. Dismiss or convert debtor(s) case.
                     c. Provide such other relief as is equitable and just.

                                                  Respectfully submitted:



                                                  /s/Charles J. DeHart, III
                                                  Standing Chapter 13 Trustee
                                                  8125 Adams Drive, Suite A
                                                  Hummelstown, PA 17036
                                                  (717) 566-6097

Case 1:20-bk-02389-HWV          Doc 16 Filed 09/18/20 Entered 09/18/20 12:08:32                Desc
                                Main Document    Page 1 of 2
                                  CERTIFICATE OF SERVICE

               AND NOW, this 18th day of September, 2020, I hereby certify that I have
served the within Objection by electronically notifying parties or by depositing a true and correct
copy of the same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class
mail, addressed to the following:

Dawn Marie Cutaia, Esquire
115 East Philadelphia Street
York, PA 17401


                                                  /s/Deborah A. Behney
                                                  Office of Charles J. DeHart, III
                                                  Standing Chapter 13 Trustee




Case 1:20-bk-02389-HWV         Doc 16 Filed 09/18/20 Entered 09/18/20 12:08:32                 Desc
                               Main Document    Page 2 of 2
